  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


MAX OTIS HINES,                      )
                                     )
        Petitioner,                  )
                                     )        CIVIL ACTION NO.
        v.                           )         1:16cv511-MHT
                                     )              (WO)
UNITED STATES OF AMERICA,            )
                                     )
        Respondent.                  )

                               JUDGMENT

    In accordance with the opinion entered this date,

it is the ORDER, JUDGMENT, and DECREE of the court as

follows:

    (1) The     28    U.S.C.    §    2255    petition   for   writ   of

habeas corpus (doc. no. 1) is granted.

    (2)      The      United        States     Magistrate     Judge's

recommendation (doc. no. 20) is withdrawn.

    (3) Petitioner Max Otis Hines’s 18 U.S.C. § 924(c)

conviction is vacated and he is to be re-sentenced in

United States v. Hines, 1:05cr15-MHT (M.D. Ala.), in

accordance with the accompanying opinion in this habeas

case.
     It is further ORDERED that the clerk of the court

is   to   file   in   United     States      v.        Hines,   1:05cr15-MHT

(M.D.     Ala.),      copies        of     this        judgment     and     the

accompanying opinion entered in this habeas case.

     It is further ORDERED that costs are taxed against

the government, for which execution may issue.

     The clerk of the court is DIRECTED to enter this

document    on     the   civil      docket        as    a   final   judgment

pursuant    to   Rule    58    of    the    Federal         Rules   of    Civil

Procedure.

     This case is closed.

     DONE, this the 30th day of September, 2019.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
